Title: To Thomas Jefferson from John Paradise, 28 July 1786
From: Paradise, John
To: Jefferson, Thomas



Dear Sir
London July 28. 1786.

Your very obliging letter gave me inexpressible satisfaction; as it afforded me convincing proofs of my holding that rank in your friendship, which it has ever been my ardent wish to enjoy. I entirely concur with your Excellency and with the inestimable Doctor Bancroft in opinion, that a trip to Paris would be productive of many good consequences. I thought so when the Doctor was in England, and mentioned it to Mrs. Paradise, more than once. But alas! my dear Sir, this trip, trifling as the expence may be with which it will be attended, I am at present totally unable to take, being, to speak the plain truth of the matter, literally ἀνάργνρος. There are indeed friends, and not few, who would willingly and cheerfully assist me; but a very worthy Gentleman, with whom I have lived in habits of the strictest intimacy for these twenty years and upwards, has some time ago in a manner forced upon me the loan of one hundred and fifty pounds, which it has not yet been in my power to reimburse; and the thoughts of my being dependant upon him, though he has never given me the slightest cause to feel the dependance, are so exquisitely tormenting to me, that for the future I am determined (and Heaven and Earth will bear me witness, that what I am going to say comes from my very heart) sooner to starve and become an έλώριον Kύνοις Οἰωνοῖσί τε Πᾶσι, than apply to a friend, be he ever so dear to me, for pecuniary assistance. I have, however, at last received two letters from my Steward, one dated the 22d. of April, the other the 26th. of the same month, in both of which he informs  me that he has shipped on board a Vessel called the George and commanded by Captain Walter Wallace, forty four hogsheads of tobacco; that he would be able to send fifteen or twenty hogsheads more by the first good ship that should sail after the George; and that the George was to sail the 1st. of June. As soon then as this blessed George arrives, and no words can express with what anxiety we expect it, I shall be able to raise some supplies from my merchant, and then will set off for Paris without delay; for I really long to have one more interview with your Excellency before I leave Europe, as it is on you and you alone that all my hopes depend. Doctor Burney, who was with me a few days ago, desired me to acquaint you, that in consequence of the letter with which he has been honoured by you he went to Kirkman’s to enquire what state the double harpsicord was in, which he had bespoken for you; and though he found it on the stocks, he was informed that it would be near a fortnight before it could be played on in the way of trial. This being the case the Doctor will postpone his answer to your Excellency’s letter till it is finished, and ready for Mr. Walker’s Machinery, with whom he will have a conference previous to the instruments being placed in his hands; the result of which shall be communicated to you, as well as the Doctor’s opinion of the comparative excellence of French and English organs. He went out of Town the day after I had the pleasure of seeing him, for about a fortnight, and begged that these particulars may be communicated to you as a preface to the letter which he shall write at his return. My Wife and daughters join with me in every good wish to you and your amiable family. I beg to be remembered with the sincerest affection to Doctor Bancroft, and have the honour to be with the greatest respect Dear Sir your most obliged humble Servt.,

John Paradise

